Citation Nr: 0810343	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-38 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected lumbar strain.

2.  Entitlement to service connection for left knee with bone 
marrow edema, including as secondary to service-connected 
lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Here, an October 2004 letter sent to the veteran mistakenly 
informed him that he currently had an appeal for an increased 
rating of his lumbar strain pending, and, as such, did not 
provide any information regarding increased ratings, 
including what the evidence must show to substantiate an 
increased rating claim, relevant diagnostic codes, or types 
of relevant evidence.  The veteran was not provided with 
notice which satisfies the recent holding in Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  

The Board notes that the veteran submitted a notice of 
disagreement with the November 2001 rating decision that 
granted service connection for lumbar strain and assigned a 
noncompensable disability rating.  During the course of that 
appeal, the veteran's disability rating was increased to 10 
percent.  The veteran continued to disagree with the 10 
percent disability rating and a statement of the case (March 
2003) and supplemental statement of the case (April 2003) 
were issued.  However, the veteran did not file a substantive 
appeal within one year of the date of notice of the November 
2001 rating decision, or within 60 days of the date of the 
supplemental statement of the case.  Therefore, the November 
2001 rating decision became final and the veteran did not 
have an appeal pending at the time he filed the current claim 
for an increased rating of his service-connected lumbar 
strain.

Since a notification letter has not been issued with respect 
to the current increased rating claim on appeal, content 
compliant notice must be issued to the veteran.  

The veteran is also seeking service connection for a left 
knee disability.  The veteran contends that his service-
connected lumbar strain causes him to fall and that he has 
injured his left knee as a result of these falls.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
The Court has held in that there must be evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

The veteran underwent a VA examination in January 2005.  At 
that examination, the veteran reported experiencing a fall in 
September 2004 that resulted in a hairline fracture of his 
left knee.  The veteran did not report what caused this fall.  
The examiner opined that the veteran's left knee strain 
appeared "to be mild, aggravated by morbid obesity."  The 
examiner did not offer an opinion as to whether the veteran's 
left knee disability was caused or aggravated by the 
veteran's service-connected lumbar strain.  

In his April 2005 notice of disagreement, the veteran 
reported that his back "went out" and caused him to fall 
and injure his left knee.  

Accordingly, another VA examination should be conducted on 
remand to determine whether the veteran's left knee 
disability was caused or aggravated by his service- connected 
lumbar strain. 

The veteran, through his representative, contends that 
medical treatment records from Sacred Heart Medical Center 
are necessary for a fair adjudication of the veteran's 
secondary service connection claim.  The veteran should be 
requested to provide identifying information and 
authorization to obtain records from Sacred Heart Medical 
Center.  Because these medical records may contain 
information pertinent to the veteran's claim for service 
connection for a left knee disability, they should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1. VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A, and 
38 C.F.R. § 3.159, as well as Vazquez-
Flores, is conducted.  The notification 
should address the veteran's claims for 
an increased rating and for service 
connection, to include the requirements 
imposed by Vazquez-Flores, and the 
requirements for direct service 
connection, secondary service 
connection, increased ratings and 
earlier effective dates.

2.  Request that the veteran provide 
identifying information regarding any 
medical treatment obtained at Sacred 
Heart Medical Center and authorization 
to obtain medical records from this 
source.  After securing the necessary 
authorization, request the veteran's 
medical records and associate them with 
the claims folder. 

3.  After the completion of the above, 
the AMC should schedule the veteran for 
a VA examination to determine the 
nature and etiology of the veteran's 
left knee disability. The examination 
should be conducted by the appropriate 
specialist to determine whether the 
left knee disability is due to or 
aggravated by the veteran's service-
connected lumbar strain, as well as 
whether the left knee disability is 
directly due to service. The claims 
file and a separate copy of this remand 
must be made available to and reviewed 
by the examiner. 

Specifically the examiner(s) is 
requested to provide an opinion as to 
(1) whether it is at least as likely as 
not that the veteran's service-
connected lumbar strain caused or 
aggravated the veteran's left knee 
disability, and, if not, (2) whether it 
is at least as likely as not that the 
veteran's left knee disability began in 
service or was manifested within one 
year of his discharge from service.  If 
the examiner is unable to form an 
opinion as to whether the veteran's 
service-connected lumbar strain caused 
or aggravated the veteran's left knee 
disability without resort to 
speculation, the examiner should note 
such a conclusion in the report.

4.  Then, readjudicate the claims of 
entitlement to an increased rating for 
lumbar strain and service connection 
for a left knee disability.  If the 
determination remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide the veteran and his 
representative a reasonable period of 
time in which to respond before this 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



